Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.108   Page 1 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 PRIORITIES USA,
                                         No. 19-13188
       Plaintiff,
 v                                       HON. ROBERT H. CLELAND

 JOCELYN BENSON, in her official         MAG. ANTHONY P. PATTI
 capacity as the Michigan Secretary
 of State,
                                                DEFENDANT’S
      Defendant.                              MOTION TO DISMISS
 __________________________________/

 Andrew Nickelhoff (P37990)
 Attorney for Plaintiff
 333 W. Fort Street, Suite 1400
 Detroit, Michigan 48226
 313.496.9515

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendant
 P.O. Box 30736
 Lansing, Michigan 48909
 517.335.7659
                                                                         /

                    DEFENDANT’S MOTION TO DISMISS

      Defendant Jocelyn Benson, Secretary of State for the State of

Michigan, moves for dismissal of Plaintiff Priorities USA’s complaint

pursuant to Fed. R. Civ. Proc. 12(b)(1) and (6), for the following reasons:
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.109   Page 2 of 21




   1. This complaint is a challenge to the constitutionality of several

      sections of the Michigan Election Law that concern the

      comparison of signatures on absent voter applications and ballots.

   2. Plaintiff Priorities USA is an organization and does not allege that

      it has members who vote in Michigan.

   3. The complaint does not identify any voters who have had their

      absent voter applications or ballots wrongfully rejected based

      upon a signature comparison and does not demonstrate any

      special relationship between Priorities USA and such voters that

      would support third-party standing.

   4. Priorities USA has not alleged that it will incur any particularized

      injury as a result of the challenged statutes.

   5. Priorities USA’s claims are instead predicated upon abstract and

      generalized grievances that are indistinguishable from the

      interests of any citizen of the State.

   6. Priorities USA lacks standing to bring claims challenging the

      statutes identified in the Complaint.

   7. The complaint does not identify any voter who has been

      improperly rejected based upon a signature comparison.
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.110   Page 3 of 21




   8. The claims are thus entirely hypothetical and are not ripe for

      review by this Court.

   9. Concurrence in the relief sought in this motion could not be

      obtained.

      For these reasons and the reasons stated more fully in the

accompanying brief in support, Defendant Michigan Secretary of State

Jocelyn Benson respectfully requests that this Honorable Court enter

an order dismissing Plaintiff’s complaint against her in its entirety and

with prejudice, pursuant to Fed. R. Civ. Proc. 12(b)(1) and (6).

                                         Respectfully submitted,

                                         s/Erik A. Grill
                                         Erik A. Grill (P64713)
                                         Heather S. Meingast (P55439)
                                         Assistant Attorneys General
                                         Attorneys for Defendant
                                         P.O. Box 30736
                                         Lansing, Michigan 48909
                                         517.335.7659
                                         Email: grille@michigan.gov
                                         P64713
Dated: December 12, 2019
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.111   Page 4 of 21




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 PRIORITIES USA,

       Plaintiff,
                                         No. 19-13188
 v
                                         HON. ROBERT H. CLELAND
 JOCELYN BENSON, in her official
 capacity as the Michigan Secretary      MAG. ANTHONY P. PATTI
 of State,

      Defendant.
 __________________________________/

 Andrew Nickelhoff (P37990)
 Attorney for Plaintiff
 333 W. Fort Street, Suite 1400
 Detroit, Michigan 48226
 313.496.9515

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendant
 P.O. Box 30736
 Lansing, Michigan 48909
 517.335.7659
                                                                         /


 BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.112   Page 5 of 21




           CONCISE STATEMENT OF ISSUES PRESENTED

      1.    Whether Priorities USA lacks standing to challenge
            Michigan’s method for verifying signatures on absent voter
            applications and ballots where Priorities USA raises only
            general grievances on behalf of third parties without any
            particularized injuries of its own?

     CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:
Mich. Comp. Laws 168.761
Mich. Comp. Laws 168.765a(6)
Mich. Comp. Laws 168.766

Fair Elections Ohio v. Husted, 770 F.3d 456 (6th Cir. 2014)
Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998)
City of Los Angeles v. Lyons, 461 U.S. 95 (1983)
Greater Cincinnati Coalition for the Homeless v. City of Cincinnati, 56
F.3d 710 (6th Cir. 1995)
Northeast Ohio Coalition for the Homeless v. Husted, 837 F.3d 612 (6th
Cir. 2016)
Lance v. Coffman, 549 U.S. 437 (2007)
Miyazawa v. City of Cincinnati, 45 F.3d 126 (6th Cir. 1995)
Anthony v. Michigan, 35 F. Supp. 2d 989 (E.D. Mich. 1999)
Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs, 641 F.3d 197 (6th Cir.
2011)
Valley Forge Christian Coll. v. Ams. United for Separation of Church &
State (Valley Forge), 454 U.S. 464 (1982)
City of Cleveland v. Ohio, 508 F.3d 827 (6th Cir. 2007)
Kowalski v. Tesmer, 543 U.S. 125 (2004)
Singleton v. Wulff, 428 U.S. 106 (1976)
Bigelow v. Michigan Dep’t of Natural Res., 970 F.2d 154 (6th Cir.1992)
Thomas v. Union Carbide Agr. Products Co. 473 U.S. 568 (1985)
Pac. Gas and Elec. Co. v. State Energy Res. Conservation & Dev.
Comm’n, 461 U.S. 190 (1983)



                                      i
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.113   Page 6 of 21




                        STATEMENT OF FACTS

      The only named plaintiff to this action is Priorities USA, which

has identified itself as a 501(c)(4) non-profit advocacy and service

organization. (R. 1, Complaint, PageID 8, ¶19). It alleges that it

engages in activity to “educate, mobilize, and turn out votes” in

Michigan, and states that it “expects to” make expenditures and

contributions towards those objectives in upcoming Michigan state and

federal elections. (R. 1, PageID 9, ¶19). Priorities USA has not alleged

that it is incorporated in Michigan, or that it has any members that

reside or vote in Michigan.

      Priorities USA has filed this lawsuit challenging several parts of

Michigan’s Election Law that provide for comparing signatures on

absent voter ballots and absent voter ballot applications against the

signature for that voter in the Qualified Voter File (QVF). First, Mich.

Comp. Laws 168.761 provides, in pertinent part, that city or township

clerks compare the signatures on absent voter ballot applications to the

voters’ signatures in the QVF or on the registration card:

      (1) If the clerk of a city or township receives an application
      for an absent voter ballot from a person registered to vote in
      that city or township and if the signature on the
      application agrees with the signature for the person


                                      1
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.114   Page 7 of 21




      contained in the qualified voter file or on the
      registration card as required in subsection (2), the clerk
      immediately upon receipt of the application or, if the
      application is received before the printing of the absent voter
      ballots, as soon as the ballots are received by the clerk, shall
      forward by mail, postage prepaid, or shall deliver personally
      1 of the ballots or set of ballots if there is more than 1 kind of
      ballot to be voted to the applicant. Subject to the
      identification requirement in subsection (6), absent voter
      ballots may be delivered to an applicant in person at the
      office of the clerk.

      (2) The qualified voter file must be used to determine the
      genuineness of a signature on an application for an absent
      voter ballot. Signature comparisons must be made with
      the digitized signature in the qualified voter file. If
      the qualified voter file does not contain a digitized
      signature of an elector, or is not accessible to the
      clerk, the city or township clerk shall compare the
      signature appearing on the application for an absent
      voter ballot to the signature contained on the master
      card. [Emphasis added].

      Second, after the absent voter ballot is issued to, completed, and

returned by the voter, Mich. Comp. Laws 168.765a(6) provides, in

pertinent part, that the voter signatures on the sealed absent voter

ballot return envelopes be compared against the voter’s signature in the

QVF or on the registration card:

      Absent voter ballots must be delivered to the absent voter
      counting boards in the sealed absent voter ballot return
      envelopes in which they were returned to the clerk. Written
      or stamped on each of the return envelopes must be the time
      and the date that the envelope was received by the clerk and
      a statement by the clerk that the signatures of the absent

                                      2
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.115   Page 8 of 21




      voters on the envelopes have been checked and found
      to agree with the signatures of the voters on the
      registration cards or the digitized signatures of voters
      contained in the qualified voter file as provided under
      section 766. If a signature on the registration card or a
      digitized signature contained in the qualified voter file and
      on the absent voter ballot return envelope does not agree as
      provided under section 766, if the absent voter failed to sign
      the envelope, or if the statement of the absent voter is not
      properly executed, the clerk shall mark the envelope
      “rejected” and the reason for the rejection and shall place his
      or her name under the notation. An envelope marked
      “rejected” must not be delivered to the absent voter
      counting board but must be preserved by the clerk
      until other ballots are destroyed in the manner
      provided in this act. The clerk shall also comply with
      section 765(5). [Emphasis added].

      Third, Mich. Comp. Laws 168.766 provides that the board of

election inspectors receives the sealed absent voter ballot envelopes

from the city and township clerks and verifies the legality of the vote by

confirming that the signature on the envelope matches the voter’s

signature in the QVF or on the master voter registration card:

       (1) Upon receipt from the city or township clerk of any
      envelope containing the marked ballot or ballots of an absent
      voter, the board of inspectors of election shall verify the
      legality of the vote by doing both of the following:

       (a) Examining the digitized signature for the absent
      voter included in the qualified voter file under section 509q
      or the registration record as provided in subsection (2) to
      see that the person has not voted in person, that he or
      she is a registered voter, and that the signature on the


                                      3
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.116   Page 9 of 21




      statement agrees with the signature on the
      registration record.

       (b) Examining the statement of the voter to see that it is
      properly executed.

       (2) The qualified voter file must be used to determine the
      genuineness of a signature on an envelope containing an
      absent voter ballot. Signature comparisons must be made
      with the digitized signature in the qualified voter file. If the
      qualified voter file does not contain a digitized signature of
      an elector, or is not accessible to the clerk, the city or
      township clerk shall compare the signature appearing on an
      envelope containing an absent voter ballot to the signature
      contained on the master card. [Emphasis added].

      Priorities USA claims that the visual comparisons of signatures

required by the above statutes leads to inaccurate comparisons by the

local clerks, and that a person’s absent voter ballot may be rejected

based upon an election official’s determination that it does not match.

(R. 1, PageID 3-4, ¶¶5-7). Priorities USA’s only allegation of injury is

that it, “will have to expend and divert additional funds and resources

in GOTV, voter education efforts, mobilization and turn out activities in

Michigan, at the expense of its efforts in other states and its other

efforts in Michigan in order to combat the effects of…individuals who

attempt to vote by absentee ballot only to have their ballots erroneously

rejected.” (R. 1, PageID 9, ¶19). The complaint does not identify any




                                      4
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.117   Page 10 of 21




 individual voter whose absent voter ballot was wrongfully rejected

 based upon a signature comparison.


                               ARGUMENT

 I.    Priorities USA lacks standing to raise any challenge to
       Michigan’s method of verifying signatures on absent voter
       applications and ballots.

       This Court must dismiss all counts of Plaintiff’s complaint for lack

 of standing. In order to establish organizational standing, a plaintiff

 organization must establish the three traditional elements of standing.

 See Fair Elections Ohio v. Husted, 770 F.3d 456, 459 (6th Cir. 2014).

 Constitutional standing requires a plaintiff to demonstrate the

 following: (a) that it has suffered an “injury in fact,” a harm that is

 “concrete and particularized” and “actual or imminent, not conjectural

 or hypothetical;” (b) a causal connection between the injury and the

 challenged conduct; and (c) that a favorable court decision is likely to

 redress or remedy the injury. Lujan v. Defenders of Wildlife, 504 U.S.

 555, 560-61 (1992); Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

 102-103 (1998). “This triad of injury in fact, causation, and

 redressability constitutes the core of Article III’s case-or-controversy

 requirement, and the party invoking federal jurisdiction bears the


                                      5
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.118   Page 11 of 21




 burden of establishing its existence.” Steel Co., 532 U.S. at 103-104.

 Because declaratory relief is sought, Priorities USA also has the

 heightened burden of showing a substantial likelihood they will be

 injured in the future. City of Los Angeles v. Lyons, 461 U.S. 95, 105

 (1983). None of these requirements are met here, and there is no

 alternative basis that would allow Priorities USA to have standing.


       A.    Priorities USA lacks standing because it has not
             shown that it has, or likely will, suffer any concrete,
             particularized injury.

       To invoke the subject-matter jurisdiction of an Article III federal

 court, plaintiffs must establish, among other things, an injury-in-fact

 that is concrete and particularized, not conjectural or hypothetical.

 Lujan, 504 U.S. at 560-61. But, according to the allegations of the

 Complaint, Priorities USA has not suffered any concrete or

 particularized injuries. As an organization, Priorities USA is incapable

 of voting. As a result, it will never be affected by the statutes at issue.

 Priorities USA, in other words, will never have its ballot rejected based

 upon a signature comparison.

       Priorities USA instead alleges that it will be harmed by having to

 allocate its resources to “combat the effects” of the existing statutory


                                      6
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.119   Page 12 of 21




 process. (R. 1, PageID 9, ¶19). However, the Sixth Circuit has

 previously rejected the “diversion of resources” theory in similar cases.

 In Fair Elections Ohio, 770 F.3d at 458, an organization conducting

 voter outreach sought to challenge a deadline for requesting an absent

 voter ballot on the theory that it prevented people jailed after the

 deadline and held through election day from exercising their right to

 vote. The Sixth Circuit held that the organization did not have

 standing because the organization had not shown an injury in fact. Id.

 at 459. The Court held that the organization had only an, “abstract

 social interest in maximizing voter turnout,” and that such abstract

 interests cannot confer Article III standing. Id. at 461 (citing Greater

 Cincinnati Coalition for the Homeless v. City of Cincinnati, 56 F.3d 710,

 716-17 (6th Cir. 1995)). Moreover, Priorities USA’s First Amendment,

 equal protection, and procedural due process claims – all based on

 alleged injuries to individual voters – are untethered to its alleged

 injury of having to divert its resources.

       On the other hand, the Sixth Circuit also addressed the “diversion

 of resources” theory in Northeast Ohio Coalition for the Homeless v.

 Husted, 837 F.3d 612, 624 (6th Cir. 2016), where it found that the



                                      7
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.120   Page 13 of 21




 organization plaintiff had standing, but only because it had immediate

 plans to revise its voter education program to adapt to a recent change

 in law, and that a favorable decision enjoining the new laws would

 redress that injury. But that case is distinguishable from the situation

 Priorities USA faces here, because there has been no recent change in

 law affecting how ballots are verified or how signatures are compared.

 Rather, these are long-existing laws. Just as in Fair Elections Ohio,

 Priorities USA’s injury is premised upon the rejected argument that it

 has standing “merely by virtue of its efforts and expense to advise

 others how to comport with the law, or by virtue of its efforts and

 expense to change the law.” 770 F.3d at 460.

       Further, Priorities USA also does not allege that it is comprised of

 members that include any Michigan voters, and it also does not allege

 how it, as an institution, has been injured by the challenged provisions.

 Lujan, 504 U.S. at 560-61. In short, Priorities USA does not allege how

 Mich. Comp. Laws 168.761, Mich. Comp. Laws 168.765a, or Mich.

 Comp. Laws 168.766 have injured it in a manner that could be

 distinguishable from an alleged hypothetical harm incurred by any

 actual voter within the State.



                                      8
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.121   Page 14 of 21




       To the contrary, Priorities USA raises only general grievances

 regarding what may occur to unidentified voters at some future time.

 Priorities USA’s claims are similar to those considered and easily

 rejected by the Supreme Court, the Sixth Circuit, and this Court. See,

 e.g., Lance v. Coffman, 549 U.S. 437, 441 (2007) (“[S]tanding to sue may

 not be predicated upon an interest of the kind alleged here which is held

 in common by all members of the public, because of the necessarily

 abstract nature of the injury all citizens share.” (quotation omitted));

 Miyazawa v. City of Cincinnati, 45 F.3d 126, 126-28 (6th Cir. 1995) (no

 standing for resident challenging city charter amendment when she had

 “suffered no harm, nor will she suffer any greater harm than that of any

 other voter in the City of Cincinnati”); Anthony v. Michigan, 35 F. Supp.

 2d 989, 1003 (E.D. Mich. 1999) (no standing for Detroit citizens

 challenging consolidation of Detroit Recorder’s Court because plaintiffs

 did not “articulate how they [were] particularly harmed as a result of

 the merger”) (emphasis in original).

       Priorities USA simply has no standing to raise any claims

 challenging the methods of verifying signatures on absent voter ballots,

 and so the complaint must be dismissed.



                                      9
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.122   Page 15 of 21




       B.    Priorities USA lacks standing to sue in a
             representational capacity.

       Priorities USA appears to be attempting to invoke the rights of

 unidentified third-party individuals who are not a party to this suit.

 But, even in a representational capacity, it must still meet the

 prudential requirements for standing developed by the Supreme Court.

 Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs, 641 F.3d 197, 206 (6th

 Cir. 2011) (citing Valley Forge Christian Coll. v. Ams. United for

 Separation of Church & State (Valley Forge), 454 U.S. 464, 474 (1982)).

 First, a “plaintiff generally must assert his own legal rights and

 interests, and cannot rest his claim to relief on the legal rights or

 interests of third parties.” Valley Forge, 454 U.S. at 474 (internal

 quotation marks and citation omitted). Second, a plaintiff must present

 a claim that is “more than a generalized grievance.” City of Cleveland v.

 Ohio, 508 F.3d 827, 835 (6th Cir. 2007) (internal quotation marks

 omitted). Finally, the complaint must “fall within ‘the zone of interests

 to be protected or regulated by the statute or constitutional guarantee

 in question.’” Valley Forge, 454 U.S. at 475 (quoting Ass’n of Data

 Processing Serv. Orgs. v. Camp, 397 U.S. 150, 153 (1970)). “[E]ven

 when litigants have established a substantial injury from a government


                                      10
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.123   Page 16 of 21




 action, they ‘cannot challenge its constitutionality unless [they] can

 show that [they are] within the class whose constitutional rights are

 allegedly infringed.’” Smith, 641 F.3d at 207 (quoting Barrows v.

 Jackson, 346 U.S. 249, 256 (1953)).

       Here, Priorities USA is not advancing its own rights, and instead

 premises this complaint upon the legal rights of others, i.e. absent

 voters whose applications or ballots might be rejected based upon a

 signature comparison. It has no particularized injury, and its

 constitutional rights are not affected by the challenged statutes. This

 case, therefore, is not an appropriate candidate for third-party standing.

       It is true, however, that the Supreme Court has observed that its

 salutary rule against third-party standing is not absolute. Kowalski v.

 Tesmer, 543 U.S. 125, 129 (2004). The rule “should not be applied

 where its underlying justifications are absent.” Singleton v. Wulff, 428

 U.S. 106, 114 (1976). In deciding when not to apply this rule, the

 Supreme Court has considered “two factual elements”:

       The first is the relationship of the litigant to the person
       whose right he seeks to assert. If the enjoyment of the right
       is inextricably bound up with the activity the litigant wishes
       to pursue, the court at least can be sure that its construction
       of the right is not unnecessary in the sense that the right’s
       enjoyment will be unaffected by the outcome of the suit.


                                      11
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.124   Page 17 of 21




       Furthermore, the relationship between the litigant and the
       third party may be such that the former is fully, or very
       nearly, as effective a proponent of the right as the latter.

 Singleton, 428 U.S. at 114-15. “Elsewhere, the [Supreme] Court has

 described this test as requiring that ‘the party asserting the right has a

 ‘close’ relationship with the person who possesses the right,’ and that

 there is a ‘hindrance’ to the possessor’s ability to protect his own

 interests.’” Smith, 641 F.3d at 208 (citing Kowalski, 543 U.S. at 130).

       But in this case, Priorities USA has neither alleged any “special

 relationship” to any person who might raise a claim that his or her

 rights have been violated by Michigan’s absent voter ballot verification

 methods, nor identified any person by name. Moreover, there is no

 indication that such individuals are incapable of asserting their own

 rights. The underlying justifications against third-party standing thus

 apply, and Priorities USA lacks the requisite standing to bring these

 claims.

       Just as the Sixth Circuit observed in Fair Elections Ohio, 770 F.3d

 at 461, “[t]he plaintiffs are organizations and cannot vote; instead they

 assert the right to vote of individuals not even presently identifiable.”

 The Sixth Circuit rejected the exceptions to the rule against third party



                                      12
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.125   Page 18 of 21




 standing, finding that none applied. Id. There, just as here, the

 relationship between the plaintiff organization and the persons whom it

 seeks to help—unidentified, future voters—does not resemble the close

 relationship of the lawyer-client or doctor-patient relationships

 recognized by the Supreme Court. Id.


 II.   Priorities USA’s claims are not ripe for review.

       Alternatively, Priorities USA’s claims are not ripe for judicial

 review. The law on ripeness is well-settled. If a claim is unripe, federal

 courts lack subject matter jurisdiction and the complaint must be

 dismissed.” Bigelow v. Michigan Dep’t of Natural Res., 970 F.2d 154,

 157 (6th Cir. 1992). “Ripeness is peculiarly a question of timing. Its

 basic rationale is to prevent the courts, through premature

 adjudication, from entangling themselves in abstract disagreement.”

 Thomas v. Union Carbide Agr. Products Co. 473 U.S. 568, 580 (1985).

 “A claim is not ripe for adjudication if it rests upon contingent future

 events that may not occur as anticipated, or indeed may not occur at

 all.” Id. The ripeness inquiry turns on “ ‘the fitness of the issues for

 judicial decision’ and ‘the hardship to the parties of withholding court




                                      13
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.126   Page 19 of 21




 consideration.’ ” Pac. Gas and Elec. Co. v. State Energy Res.

 Conservation & Dev. Comm’n, 461 U.S. 190, 201 (1983).

       This case presents a classic example of an unripe claim. The

 entirety of the Complaint rests upon contingent future events that

 either may not happen at all, or which might occur in a different way

 than the Plaintiff expects. Priorities USA has not identified a single

 voter whose absent voter ballot was wrongfully rejected. The complaint

 instead relies upon allegations that Plaintiff believes that the

 comparison of signatures is inaccurate (R. 1, PageID 4, ¶7); that absent

 voter ballots “can be denied” based upon an election official’s

 determination that the signature does not match (R. 1, PageID 3, ¶5);

 that “it is inevitable that election officials will erroneously reject

 legitimate ballots” (R. 1, PageID 15, ¶39); and that—as a result of

 Michigan’s recent adoption of no-reason absentee voting, see Mich.

 Const 1963, art. 2, § 4(1)(g), the number of voters who are “at risk of

 being disenfranchised…will increase dramatically absent relief from

 this Court.” (R. 1, PageID 22, ¶59) (emphasis added). Thus, the

 Complaint is premised entirely upon a belief that unidentified people,

 at unknown times, in unspecified locations, could have had their absent



                                       14
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.127   Page 20 of 21




 voter ballots wrongfully rejected based upon a signature matching

 determination. The claim, therefore, is entirely hypothetical, and

 invites the Court to assume that somebody, somewhere must have had

 their rights violated, and that something might happen again.

       But there is no guarantee that any of these assumed events will

 actually occur, or that they will occur as Priorities USA anticipates so

 far in advance of an election. Any number of things may yet transpire

 before the election occurs that lead to unanticipated results that negate

 or obviate the claims raised in the Complaint.

       And, again, the Complaint does not allege that any actual person

 has ever had a ballot wrongfully rejected. Notably, Mich. Comp. Laws

 168.765a(6) provides that rejected absent voter ballot envelopes must be

 retained and preserved until other ballots are destroyed in accordance

 with the law. As a result, it is possible—if the assumptions of the

 Complaint are correct—for these claims to be raised by a proper party

 based upon a concrete occurrence, rather than the hypothetical and

 abstract claims presented here. The case is simply not ripe, and so it is

 also subject to dismissal on those grounds.




                                      15
Case 3:19-cv-13188-RHC-APP ECF No. 12 filed 12/12/19   PageID.128   Page 21 of 21




              CONCLUSION AND RELIEF REQUESTED

       For these reasons, Priorities USA lacks standing to raise the

 claims alleged in the complaint and the claims are also not ripe for

 review, and the complaint must therefore be dismissed in its entirety

 and with prejudice.

                                           Respectfully submitted,

                                           s/Erik A. Grill
                                           Erik A. Grill (P64713)
                                           Heather S. Meingast (P55439)
                                           Assistant Attorneys General
                                           Attorneys for Defendant
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           Email: grille@michigan.gov
                                           P64713
 Dated: December 12, 2019

                       CERTIFICATE OF SERVICE

 I hereby certify that on December 12, 2019, I electronically filed the
 above document(s) with the Clerk of the Court using the ECF System,
 which will provide electronic copies to counsel of record.

                                           s/Erik A. Grill
                                           Erik A. Grill (P64713)
                                           Assistant Attorney General
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           Email: grille@michigan.gov
                                           P64713


                                      16
